Notice of Pre-AIA  or AIA  Status
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
2.    Applicant's Response to the Election/Restriction filed on 11/01/2021, is acknowledged. Applicant’s arguments regarding to the restriction requirement of Group I (claims 1 and 3-13) and Group II (claims 16-20) are fully considered and persuasive. Thus, the restriction requirement between Groups I and II as set forth in the Office action mailed on 9/08/2021 is hereby withdrawn. 
3.   Group III (claims 23, 24, and 27) is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a non-elected species without traverse. There being no allowable generic or linking claim.           
4.    Claims 1, 3-13 and 16-20 are pending for examination.

Information Disclosure Statement
5.     The Information Disclosure Statement (IDS) submitted on 8/04/2020 and 9/02/2020 have been considered by the examiner and made of record in the application file.

Priority
6.     Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the application file.

Specification
7.     The specification is objected to as failing to provide proper understanding for the claimed subject matter as follows:
Abstract: lines 2-3, “N-bit data, where N is a natural number and M is a natural number of 2 or more and N or less” should be amended to “N-bit data, where N is a natural number of 2 or more and M is a natural number of 2 or more and less than or equal to N [[
         -  Paragraph [0005]: line 3, “N-bit data, where N is a natural number and M is a natural number of 2 or more and N or less” should be amended to “N-bit data, where N is a natural number of 2 or more and M is a natural number of 2 or more and less than or equal to N [[
        -  Paragraph [0007]: line 5, “where M is a natural number of 2 or more” should be amended to “where M is a natural number of 2 or more, where N is a natural number more than or equal to M” to clarify the specification (see paragraph [0053], lines 2-3, N may be a natural number, for example, 2 or more, paragraph [0058], line 4, 8-bit data, and paragraph [0059], line 5, 8-bit data).   
         -  Paragraph [0034]: lines 5-6, “in FIG. 6, the weight data may be stored in at least some of blocks BLK1-BLKn of the first memory plane 111” should be amended to “in FIG. 6, the weight data may be stored in at least some of blocks BLK1-BLKn of the first memory plane 211” (see Figure 6, first memory plane 211).   
           -  Paragraph [0035]: lines 4-5, “in FIG. 6, input data may be stored in other blocks BLK1-BLKn in which weight data is not stored” should be amended to “in FIG. 6, input data may be stored in other blocks BLK1-BLKn of other memory planes 212-214 in which weight data is not stored” (see lines 1-4 of paragraph [0035] and Figure 6).   
        -  Paragraph [0054]: lines 2-3, “M is a natural number of 2 or more and may be N or less” should be amended to “M is a natural number of 2 or more and may be less than or equal to N 
          Appropriate correction is required.

Drawings
8.     The following figure is objected to under 37 CFR 1.83(a) as follows:
        - Figure 8 is objected because it shows “channel region 210” instead of “channel region 310”, as specified in line 4 of paragraph [0047] of the specification.
          Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. See MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112(b)
9.       The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

10.     Claims 1 and 3-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
          Independent claim 1, lines 2-3, recites “where N is a natural number and M is a natural number of 2 or more and N or less”. This claim language renders the recited claim limitation (underlined above) being ambiguous, unclear and confusing. The specification discloses N is a natural number of 2 or more and M is a natural number of 2 or more and less or equal to N (paragraph [0053], lines 2-3, N may be a natural number, for example, 2 or more, and paragraph [0058], line 4, 8-bit data, and paragraph [0059], line 5, 8-bit data, and paragraph [0054], lines 2-3, M is a natural number of 2 or more and may be less than or equal to N [[
       The examiner therefore suggests that the applicant amend the claim to recite “where N is a natural number of 2 or more and M is a natural number of 2 or more and less than or equal to N” instead of “where N is a natural number and M is a natural number of 2 or more and N or less”.
       Dependent claims 3-13 are also rejected due to the rejection of parent claim 1 above.
         Appropriate correction is required.
          

Allowable Subject Matter
11.   Claims 1 and associated dependent claims 3-13 would be allowable if amended and/or justified to overcome the 112b rejections of the claims above.
12.   Claims 16-20 are allowed. 
13.  The following is a statement of reason for indication of allowable subject matter:
       Regarding independent claim 16, the prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having “a memory controller configured to select M memory cells continuously connected to one bit line, among the plurality of memory cells, where M is a natural number of 2 or more, 20and to divide N-bit data into M sets of bits, and to store the M sets of bits in the M memory cells, respectively, where N is a natural number more than or equal to M, wherein the M memory cells include a first memory cell for storing at least one upper bit of the N-bit data, and a second memory cell for storing at least one lower bit of the N-bit data, and 25the memory controller is configured to program the first memory cell, which has a first sensing margin, and to program the second memory cell, which has a second sensing margin less than the first sensing margin” and a combination of other limitations thereof as claimed in the claim. Claims 17-20 depend on claim 16.   

Conclusion
14.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M HOANG whose telephone number is (571) 270-1515.  The examiner can normally be reached on Monday-Friday 8:30AM-5:00PM EST.
            Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRI M HOANG/Primary Examiner, Art Unit 2827